Title: From George Washington to Major General Israel Putnam, 21 March 1779
From: Washington, George
To: Putnam, Israel


Dr Sir
Head Quarters Middlebrook 21st March 1779.
I have been favored with yours of the 13th Inst.
The papers you inclosed I herewith return—In my letter of the 9th—I gave my opinion on the measures to be pursued in Capn Scudders and Doctor Anthony’s case—so that the papers are of no further use to me—and may be communicated to the Court of Admiralty if they throw any light on the affair.
You will be pleased to forward Col. Hazens Letter. I am sir &.
G. W——n
